Citation Nr: 0843479	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-30 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.S. and H.B., observers




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the veteran's service connection claim 
for PTSD.  The veteran subsequently initiated and perfected 
an appeal of this determination.  In December 2007, he 
testified before the undersigned Veterans Law Judge, seated 
at the RO.  


FINDINGS OF FACT

1.  In an unappealed rating decision issued in September 
1996, the RO denied service connection for PTSD.  The veteran 
was so notified but did not perfect an appeal; thus, that 
decision is final.  

2.  Evidence submitted since the last final rating decision 
includes medical evidence of a current diagnosis of PTSD and 
a medical opinion that links said diagnosis to service.  This 
evidence relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection for PTSD.  

3.  The veteran has presented competent evidence of a current 
diagnosis of PTSD based on a verified in-service stressor.  



CONCLUSIONS OF LAW

1.  The September 1996 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).  

2.  Evidence received since the September 1996 rating 
decision denying service connection for PTSD is new and 
material, and the veteran's claim thereto is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  Post-traumatic stress disorder was incurred during 
military service, and service connection for such a 
disability is thus warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

I. New and material evidence

The veteran seeks to reopen his service connection claim for 
PTSD.  Service connection PTSD was denied within a September 
1996 rating decision, and while the veteran did file a timely 
notice of disagreement regarding this determination, upon 
receipt of a statement of the case, he failed to file a 
timely substantive appeal; therefore, the September 1996 
denial is final.  38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

As an initial matter, the Board notes the RO reopened and 
considered the veteran's claim on the merits within the July 
2005 statement of the case.  Nevertheless, the Board must 
address the issue of new and material evidence in the first 
instance because it determines the Board's jurisdiction to 
reach the underlying claims and to adjudicate the claims de 
novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 
(2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995)).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

In the present case, the veteran has submitted additional 
evidence in support of his application to reopen.  For the 
reasons to be discussed below, at least some of this evidence 
is new and material, and his claim may be reopened for 
consideration on the merits.  

First, the veteran has submitted additional private and VA 
medical evidence which confirms a current disability of PTSD.  
These records include an April 2005 statement from K.K., a 
counselor and certified social worker at the Vet Center in 
New York City.  According to K.K.'s statement, the veteran 
has "adjustment disorder and anxiety related to chronic 
PTSD."  The veteran also submitted a completed February 2005 
PTSD questionnaire on which he described his military service 
in Vietnam.  He stated he "rode shotgun" on numerous 
conveys in Vietnam, occasionally coming under enemy fire and 
observing the dead bodies of Vietnamese villagers.  For the 
purposes of determining if reopening is warranted, this 
evidence is presumed credible.  See Duran, supra.  

The Board notes first that this evidence is new, in that it 
was not of record at the time of the September 1996 denial.  
Additionally, it is not cumulative and redundant of evidence 
already of record, as it suggests that the veteran has a 
current diagnosis of PTSD related to his military service in 
Vietnam.  No such evidence was of record at the time of the 
prior denial, when the RO found no evidence of a verified or 
verifiable stressor.  Next, because this evidence establishes 
a current diagnosis of PTSD related to his military service 
in Vietnam, it is material, as it relates to an unestablished 
fact necessary to substantiate the claim.  Additionally, this 
evidence, when considered with the remainder of the record 
raises a reasonable possibility of substantiating the claim 
at issue.  

Based on the above, the Board finds aforementioned additional 
evidence to be both new and material evidence.  The veteran 
having submitted new and material evidence, his service 
connection claim for PTSD must be reopened and considered on 
the merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  

II. Service connection

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2008); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2008); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994); see also, Fossie v. West, 12 Vet. App. 1, 6 
(1998) (wherein the Court stated, "If the veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors").  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  

As an initial matter, the Board notes the veteran has 
presented numerous diagnoses of PTSD.  He was first diagnosed 
with PTSD by VA in the mid-1990's, and has been diagnosed 
with the same on several subsequent occasions, most recently 
in April 2005.  In a June 1996 VA examination, he was 
diagnosed with PTSD.  According to an April 2005 statement 
from the veteran's readjustment counselor therapist at the 
Vet Center, he experiences "sleeplessness, nightmares, and 
intrusive thoughts related to his in-country experiences in 
Viet Nam."  This examiner also diagnosed chronic PTSD 
secondary to such military service.  In the absence of any 
evidence to the contrary, a current diagnosis of PTSD is 
accepted by the Board.  

Next, the Board must consider whether the veteran has 
presented evidence of an in-service stressor event subject to 
verification.  In his testimony and written statements to VA, 
the veteran has recounted several stressful events 
experienced during his military service in Vietnam.  Among 
these are having observed dead bodies and having come under 
enemy fire while riding shotgun in convoys and performing 
other duties in Vietnam.  In support of his claim, the 
veteran has submitted several military records, including a 
March 1967 letter of appreciation from his commanding officer 
commending him for his "exemplary performance" as a "shot 
gunner" with the 10th Transportation Company between February 
and March 1967 in Vietnam.  He also submitted a May 1967 
letter of appreciation from the commanding officer of the 
147th Light Equipment Maintenance Company for the veteran's 
service with distinction in Vietnam while "[w]orking under 
extremely hazardous conditions [ . . . ] in close proximity 
to Viet Cong units [ . . . ]" facing "the threat of mortar 
attacks" and "claymore mines".  While this evidence does 
not explicitly confirm the veteran came under enemy fire, 
these records confirm he accompanied convoys, and was exposed 
to the hazards of enemy attack.  The Board finds the 
veteran's statements credible, and also consistent with his 
service personnel records, which reflect that the veteran 
served overseas for nearly a year and was an expert rifleman.  

Based on this evidence, and resolving any remaining doubt in 
the veteran's favor, the Board finds the veteran's alleged 
stressors to be verified by sufficient collaborating 
evidence.  According to U.S. Court of Appeals for Veterans 
Claims, the veteran need not submit evidence of personal 
participation in stressful events; he need only submit, or 
point the VA to, "independent evidence of the occurrence of 
a stressful event, [which] . . . implies his personal 
exposure."  Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002).  In the present case, such a burden has been met.  

As noted above, the veteran has been diagnosed with PTSD, 
based on his reported in-service stressor events, by 
competent medical experts.  Therefore, giving due 
consideration to 38 U.S.C.A. § 5107(b), service connection 
for PTSD is warranted.  


ORDER

New and material evidence having been received, the veteran's 
service connection claim for PTSD is reopened.  

Entitlement to service connection for post-traumatic stress 
disorder is granted.  



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


